Order affirmed, with $20 costs and disbursements to the respondent. Concur — McFally, Stevens and Bastow, JJ.; Breitel, J. P. and Valente, J., dissent and vote to reverse and grant the motion to dismiss the complaint in the following memorandum by Valente, J.: We would reverse the order and grant defendant’s motion to dismiss the complaint for insufficiency. *642The language of the portion of the article in defendant’s newspaper, about which plaintiff complains, is not libelous as a matter of law. (See Tracy v. Newsday, 5 N Y 2d 134.) Moreover, plaintiff is not specifically mentioned in the article; there is no description of him or any identification of his calling or occupation which could reasonably identify him. In Gross v. Cantor (270 N. Y, 93, 96) it was held that an impersonal reproach of an indeterminate class is not actionable by an individual. There is no reference in the article to any specific group with which plaintiff could be identified. [22 Misc 2d 317.]